DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Information Disclosure Statement
3.         The information disclosure statements (IDS) submitted on 05/16/2022 and 05/20/2022 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
4.	The terminal disclaimer filed on 04/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,726,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
5.	The rejections raised in the Office Action mailed on 12/13/2021 have been overcome by applicant’s submission of a Terminal Disclaimer on 04/13/2022.  
Allowable Subject Matter
6.	Claims 1-6, 8-12, 14-18, and 20 are allowed and renumbered as claims 1-17.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of processing, via a content management system, an incoming cross-namespace move operation at a destination namespace and an outgoing cross-namespace move operation at a source namespace, assigning a first lamport clock value to the incoming cross-namespace move operation and a second lamport clock value to the outgoing cross-namespace move operation, wherein the first lamport clock value is lower than the second lamport clock value, and serializing the incoming cross-namespace move operation and the outgoing cross- namespace move operation based on the first lamport clock value and the second lamport clock value, emitting, via the content management system, to a client device, a move of a content item from the source namespace to the destination namespace, after emitting the move, detecting, via the content management system, a namespace unmount operation, when the namespace unmount operation unmounts the source namespace, processing a finish operation at the destination namespace: and when the namespace unmount operation unmounts the destination namespace, processing a finish operation at the source namespace, as recited in independent claim 1;
	identify a set of causally related unmount operations associated with a user account, identify a highest lamport clock from respective lamport clocks associated with the set of causally related unmount operations, propagating a new lamport clock to the set of causally related unmount operations, the new lamport clock being based on the highest lamport clock, determine that a mount operation creates a mount state violation by adding a second path to a namespace for a user account, identify an unmount operation to unmount the namespace from a first path, assign a first lamport clock to the unmount operation, increment the first lamport clock to yield a second lamport clock, and assign the second lamport clock to the mount operation, as recited in independent claim 10; and
	one or more processors, and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the content management system to: detect an add operation from a destination namespace, after detecting the add operation, detect a delete operation from a source namespace, process the delete operation and the add operation for a content item, the delete operation being processed at the source namespace and the add operation being processed at the destination namespace, assign a first lamport clock value to the delete operation and a second lamport clock value to the add operation, wherein the first lamport clock value is lower than the second lamport clock value, serialize the delete operation and the add operation based on the first lamport clock value and the second lamport clock value, emit, to a client device, a move of the content item from the source namespace to the destination namespace, after emitting the move, detect a namespace unmount operation, when the namespace unmount operation unmounts the source namespace, processing a finish operation at the destination namespace, and when the namespace unmount operation unmounts the destination namespace, processing a finish operation at the source namespace, as recited in independent claim 14.
	Specifically, although the prior art (see Deen) clearly teaches move operations between source and destination namespaces, von Muhlen teaches mount and unmount namespace operations, and Grosman teaches Lamport clock values associated with operations, the detailed claim language directed towards the finishing of a move operation at a destination namespace after detecting an unmount namespace operation at a source namespace and finishing a move operation at a source destination namespace after detecting an unmount namespace operation at a destination namespace is not found in the prior art, in conjunction with the rest of the limitations of the independent claim 1;
	Moreover, although the prior art (see von Muhlen) clearly teaches mounting and unmounting namespace operations, and Grosman teaches Lamport clock values associated with operations, the detailed claim language directed towards the propagation of a highest Lamport value amongst Lamport values of an identified set of causally related unmount operations to that set of causally related unmount operations is not found in the prior art, in conjunction with the rest of the limitations of the independent claim 10;
	Additionally, although the prior art (see Deen) clearly teaches move operations between source and destination namespaces, von Muhlen teaches mount and unmount namespace operations, and Grosman teaches Lamport clock values associated with operations, the detailed claim language directed towards the finishing of a move operation at a destination namespace after detecting an unmount namespace operation at a source namespace and finishing a move operation at a source destination namespace after detecting an unmount namespace operation at a destination namespace is not found in the prior art, in conjunction with the rest of the limitations of the independent claim 14.  
	Moreover, the references cited in the IDS statements submitted on 05/16/2022 and 05/20/2022 do not affect the patentability of the instant application.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-6, 8, 11-12, 15-18, and 20 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2015/0172412 issued to Escriva et al. on 18 June 2015.  The subject matter disclosed therein is pertinent to that of claims 1-6, 8-12, 14-18, and 20 (e.g., methods to use Lamport values).
Article entitled “Inferring a Serialization Order for Distributed Transactions”, by Daudjee et al., dated 2006.  The subject matter disclosed therein is pertinent to that of claims 1-6, 8-12, 14-18, and 20 (e.g., methods to serialize Lamport values).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 27, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168